DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the presence of claim 24 directed to an invention non-elected without traverse.  Accordingly, claim 24 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a molded article as recited in claim 13.  
	The closest prior art, Sonoda et al., U.S. Pre Grant Publication 2015/0203663, teaches a fiber reinforced composite material shaped product having a coefficient of variation of thickness of 5.1% and a thickness thinner than 0.2 mm.  Additionally, Sonoda teaches a random mat including reinforcing fibers and thermoplastic resin wherein the mat is constituted by bundles of discontinuous reinforcing fibers.   
	Sonoda fails to teach or suggest that the at least bundled aggregate is obtained by cutting a partially-separated fiber bundle, prepared by forming separation treatment sections separated into a plurality of bundles and non-separation treatment sections alternately along a lengthwise direction of a fiber bundle comprising a plurality of single fibers, at an angle θ (0°<θ<90°) with respect to the lengthwise direction of the fiber bundle.

	In summary, claims 13-19 and 21-23 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786